Cupp, J.,
dissenting.
{¶ 27} Because I believe that the Liquor Control Commission has authority under R.C. 4301.25(A)(1) to suspend a liquor permit when a former employee of the permit holder is convicted of a felony for an act committed by that employee while employed by the permit holder, I respectfully dissent.
{¶ 28} In contrast to the majority, I find nothing in the statute that requires that the conviction occur during the offending employee’s employment. It is a basic presumption in statutory construction that the General Assembly is not presumed to do a vain or useless thing and that when language is inserted in a statute it is inserted to accomplish some definite purpose. State ex rel. Cleveland *552Elec. Illum. Co. v. Euclid (1959), 169 Ohio St. 476, 479, 8 O.O.2d 480, 159 N.E.2d 756. See also R.C. 1.47.
{¶ 29} As the commission argued before this court, reading the statute to require that the conviction and employment must be concurrent will allow a permit holder to easily evade its responsibility to maintain a permit premises free of illegal employee activity. A permit holder who knows of, or should know of, felonious employee conduct will now be able to allow the conduct to continue until the employee is caught. Then, the permit holder can insulate itself from any consequences simply by firing the employee before he or she is convicted. Thus, the majority’s reading of the statute, in effect, divests the commission of its authority to proceed under R.C. 4301.25(A)(1) and renders the statute essentially meaningless.
{¶ 30} The majority contends that the Ohio Administrative Code prevents this type of mischief by permit holders. According to the majority, the commission has authority under Ohio Adm.Code 4301:1-1-52(B) to suspend a permit even if the permit holder fires the offending employee prior to his or her conviction, because the “triggering event for sanctions” under that provision is the permit holder’s awareness of the conduct, not the conviction. Majority Opinion at ¶ 21. However, the list of prohibited conduct contained in Ohio Adm.Code 4301:1-1-52(B) is limited, and there are numerous felonies not covered by the administrative provision. There are many situations in which the commission could, in fact, be stripped of its ability to act. And although the commission could have elected to proceed in this case under the administrative regulation, it was not required to do so, because the conviction allowed it to proceed under R.C. 4301.25.
{¶ 31} The General Assembly’s decision to include a conviction requirement in R.C. 4301.25(A)(1) was not without purpose. By requiring a conviction before the commission may take action against a permit holder, the statute protects the permit holder from losing its license without proof beyond a reasonable doubt that an employee or former employee actually committed the felonious act. Additionally, the statute states that the commission “may suspend or revoke” the permit. (Emphasis added.) Thus, if the commission determines that the permit holder did not know or have reason to know of its employee’s illegal conduct, the commission is not required to suspend or revoke the holder’s permit.
{¶ 32} I believe that the General Assembly gave statutory authorization for the commission to act against permit holders under circumstances similar to those in this case to further the public-policy goal of preventing felonious activity in liquor establishments. Clearly the statute places a burden on the permit holder, who would be in the best position to prevent such activity. It imperils the holder’s potential to sell liquor if the holder fails to take adequate preventive measures against felonious conduct by its employees and agents. In this case, the cocaine *553sales that led to Orshoski’s felony conviction occurred inside the establishment and while Orshoski was working. Thus, the resulting conviction falls squarely within the scope of R.C. 4301.25(A)(1). Contrary to the majority’s conclusion, there is nothing in the language of R.C. 4301.25(A)(1) requiring the conviction to be contemporaneous with employment.
Buckley King, L.P.A., Chris O. Paparodis, and Gary A. Gillett, for appellees.
Marc Dann, Attorney General, Elise Porter and Stephen P. Carney, Deputy Solicitors, Hilary R. Damaser, Assistant Solicitor, and Charles E. Febus, Assistant Attorney General, for appellant.
{¶ 33} For the foregoing reasons, I respectfully dissent, and I would hold that the commission had authority under R.C. 4301.25(A)(1) to suspend WCI’s permit.
Pfeifer and O’Donnell, JJ., concur in the foregoing opinion.